Case 20-12535-BFK   Doc 5   Filed 11/16/20 Entered 11/16/20 17:07:22   Desc Main
                            Document     Page 1 of 15
Case 20-12535-BFK   Doc 5   Filed 11/16/20 Entered 11/16/20 17:07:22   Desc Main
                            Document     Page 2 of 15
Case 20-12535-BFK   Doc 5   Filed 11/16/20 Entered 11/16/20 17:07:22   Desc Main
                            Document     Page 3 of 15
Case 20-12535-BFK   Doc 5   Filed 11/16/20 Entered 11/16/20 17:07:22   Desc Main
                            Document     Page 4 of 15
Case 20-12535-BFK   Doc 5   Filed 11/16/20 Entered 11/16/20 17:07:22   Desc Main
                            Document     Page 5 of 15
Case 20-12535-BFK   Doc 5   Filed 11/16/20 Entered 11/16/20 17:07:22   Desc Main
                            Document     Page 6 of 15
Case 20-12535-BFK   Doc 5   Filed 11/16/20 Entered 11/16/20 17:07:22   Desc Main
                            Document     Page 7 of 15
Case 20-12535-BFK   Doc 5   Filed 11/16/20 Entered 11/16/20 17:07:22   Desc Main
                            Document     Page 8 of 15
Case 20-12535-BFK   Doc 5   Filed 11/16/20 Entered 11/16/20 17:07:22   Desc Main
                            Document     Page 9 of 15
Case 20-12535-BFK   Doc 5    Filed 11/16/20 Entered 11/16/20 17:07:22   Desc Main
                            Document      Page 10 of 15
Case 20-12535-BFK   Doc 5    Filed 11/16/20 Entered 11/16/20 17:07:22   Desc Main
                            Document      Page 11 of 15
Case 20-12535-BFK   Doc 5    Filed 11/16/20 Entered 11/16/20 17:07:22   Desc Main
                            Document      Page 12 of 15
Case 20-12535-BFK   Doc 5    Filed 11/16/20 Entered 11/16/20 17:07:22   Desc Main
                            Document      Page 13 of 15
Case 20-12535-BFK   Doc 5    Filed 11/16/20 Entered 11/16/20 17:07:22   Desc Main
                            Document      Page 14 of 15
Case 20-12535-BFK   Doc 5    Filed 11/16/20 Entered 11/16/20 17:07:22   Desc Main
                            Document      Page 15 of 15
